Citation Nr: 1034244	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-05 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received in order to 
reopen a claim of entitlement to service connection for a low 
back disorder and, if so, whether service connection is 
warranted. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, which denied the Veteran's request to 
reopen his previous denied claim for a low back disorder.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a hearing at the RO in December 2009.  Although the 
Veteran stated at this hearing that he was not represented, an 
appointment form for the above-listed representative (VA Form 21-
22) was received the month prior to the hearing.  It appears that 
this form had not been associated with the claims file, and such 
representative was not present at the hearing.  Instead, a friend 
helped present the case by questioning the Veteran.  However, the 
Veteran's representative subsequently reviewed the claims file 
and presented arguments on his behalf as to the issue on appeal.  

In addition, evidence has been associated with the claims file 
since the last adjudication of the case in March 2009.  Generally, 
if the Board receives pertinent evidence that was not initially 
considered by the agency of original jurisdiction (AOJ), the 
evidence must be referred to the AOJ for review unless the 
claimant waives this procedural requirement.  38 C.F.R. §§ 20.800, 
20.1304(c) (2009).  Although no waiver was received in this case, 
the Board's decision herein to reopen the previously denied claim 
and grant service connection for degenerative disc and joint 
disease of the lumbar spine constitutes a full grant of the 
benefits sought on appeal.  As such, the Veteran will not be 
prejudiced by consideration of the additional evidence without 
review by the AOJ.




FINDINGS OF FACT

1.  The Veteran's request to reopen his service connection claim 
for a low back disorder was last denied in a November 2005 Board 
decision, he was notified of such denial and his appellate rights, 
and he did not further appeal in a timely manner.

2.  Evidence received since the last final denial is neither 
cumulative nor redundant of the evidence of record at that time 
and, when presumed credible, raises a reasonable possibility of 
substantiating the service connection claim for a low back 
disorder.

3.  The Veteran is presumed to have been sound upon entry into 
active duty and, resolving all reasonable doubt in his favor, he 
injured his low back during service, he has had continuous low 
back symptoms (including but not limited to pain) since that 
time, and his current degenerative disc and joint disease of the 
lumbar spine is etiologically related to service.  


CONCLUSIONS OF LAW

1.  The November 2005 Board decision denying the Veteran's request 
to reopen a service connection claim for a low back disorder is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2005 & 2009). 

2.  New and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for a 
low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  Degenerative disc and joint disease of the lumbar spine was 
incurred as a result of active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, as the Board's decision herein to reopen the 
previously denied claim for a low back disorder, and to grant 
service connection for degenerative disc and joint disease of the 
lumbar spine, are completely favorable, no further action is 
required to comply with these provisions.  

The Veteran filed his initial claim for service connection for a 
low back disorder in April 1975.  As he failed to report for a 
scheduled VA examination, the AOJ notified the Veteran that his 
claim was denied in June 1975.  The Veteran requested to be 
scheduled for a low back examination in September 1981, which was 
provided, and the AOJ denied service connection in a December 
1981 rating decision.  The Veteran perfected an appeal from such 
denial, and the Board denied service connection in a March 1983 
decision.  As the Veteran was notified of the adverse decision 
and his appellate rights and did not further appeal, this Board 
decision became final.  38 U.S.C. § 4004(b) (1982) [38 U.S.C.A. 
§ 7104(b) (West 2002)]; 38 C.F.R. § 19.104 (1982) [38 C.F.R. 
§ 20.1100 (2009)].

The Veteran applied to reopen his previously denied claim on 
several occasions.  In rating decisions dated in May 1993 and 
June 1995, the AOJ found that new and material evidence had not 
been received and denied the claim.  As the Veteran was notified 
of each of these rating decisions and his appellate rights, and 
he did not file a timely appeal, these two rating decisions 
became final.  38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1992, 1994, & 2009).

The Veteran subsequently filed another request to reopen his 
previously denied claim, which was denied in a February 1999 
rating decision.  The Veteran appealed from such denial, and the 
case was reviewed by the Board.  After remanding the issue of 
whether new and material evidence had been received in April 2001, 
the Board reopened the claim and remanded the case for further 
development as to the merits of the claim in October 2004.  
Thereafter, the Board denied service connection for a low back 
disorder in November 2005, based on a finding that the evidence 
failed to establish a connection between the Veteran's current low 
back disorder and his in-service injury.  Although the Veteran 
attempted to appeal from this denial to the Court of Appeals of 
Veterans Claims (Court), his appeal was dismissed because the 
notice of appeal was not timely filed.  See October 2006 Court 
Order.  The Veteran's representative subsequently filed a "notice 
of disagreement" with the Board's decision in December 2006.  
However, this notice was also not timely filed.  See, e.g., March 
2009 Statement of the Case.  Therefore, this Board decision became 
final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005 & 
2009).

The Veteran again applied to reopen his claim for a low back 
disorder in 2006.  The AOJ denied such request, leading to the 
current appeal.  Before addressing the merits of the Veteran's 
claim, it must be determined whether new and material evidence has 
been received sufficient to reopen the previously denied claim.  
38 U.S.C.A. § 5108; see also Wakeford v. Brown, 8 Vet. App. 237, 
239-40 (1995).  For claims to reopen that are received on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  All evidence is 
presumed credible for the purpose of determining whether new and 
material evidence has been received.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).   

In this case, pertinent evidence received since the last final 
denial in November 2005 includes lay statements and testimony by 
the Veteran at a Board hearing, VA treatment records, and 
voluminous records from the Social Security Administration.  The 
Board notes that some of this evidence is duplicative of evidence 
that was previously considered.  However, when the new evidence is 
considered in connection with the prior evidence and presumed to 
be credible, the Board finds that such evidence relates to an 
unestablished fact, namely, a link between the current disability 
and service, and raises a reasonable possibility of substantiating 
the Veteran's claim.  
As such, new and material evidence has been received, and the 
claim for a low back disorder is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a). 

The Board will now turn to the merits of the Veteran's service 
connection claim.  The evidence of record establishes a current 
low back disorder, including degenerative disc disease with 
possible radiculopathy and some arthritic changes in the lumbar 
spine.  See, e.g., November 2009 VA treatment record.  The Veteran 
asserts that such disability is the result of an in-service injury 
involving a tank in 1973.  He states that he had pain after 
injuring his low back during high school in 1968, but he has had a 
different, more severe and radiating pain since the in-service 
injury.  See, e.g., November 1998 DRO hearing transcript; December 
2009 Board hearing transcript.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge when all 
of the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, will be presumed to 
have been incurred in or aggravated by service if they manifest to 
a degree of 10 percent within one year after separation from 
service, even if there is no evidence of such disease during 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  
If a chronic disease is noted during service (or within the 
applicable presumptive period under 38 C.F.R. § 3.307), subsequent 
manifestations of the same disease at any later date will be 
service connected, unless clearly attributable to intercurrent 
causes.  However, where a condition is noted during these time 
periods but is not chronic, service connection may be granted only 
where there is evidence of continuity of symptomatology after 
separation from service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus 
element may be established based on medical or lay evidence where 
there is competent evidence of continuity of symptomatology.  
Barr, 21 Vet. App. at 307.

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  Only conditions 
that are recorded in the examination report are considered to be 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, 
the Veteran is presumed to have been sound upon entry.  The 
burden then shifts to VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's condition was 
both preexisting and not aggravated by service.  If VA fails to 
rebut the presumption of soundness, the Veteran's claim is 
treated as one for service connection.  On the other hand, if a 
preexisting condition is noted upon entry into service, the 
Veteran can only bring a claim for aggravation of that condition, 
not for service connection for the condition itself.  In such 
case, the Veteran has the burden to show aggravation through 
evidence of symptomatic manifestations of such condition during 
service.  If the presumption of aggravation arises, the burden 
shifts to VA to establish a lack of aggravation.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting condition will be considered to have been 
aggravated where there is an increase in disability during active 
duty service, unless there is a specific finding that such 
increase is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. 3.306(a).  The evidence must show a 
lasting worsening of the condition, meaning an increase in 
severity that existed at the time of separation and still exists.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Clear and 
unmistakable (obvious and manifest) evidence is required to rebut 
the presumption of aggravation.  38 C.F.R. 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Here, there is no indication of any low back symptoms or diagnosis 
on the Veteran's entrance examination.  The Board notes that he 
has reported having low back pain since injuring his low back 
while playing football in high school 1968.  However, while such 
may demonstrate an injury and subsequent pain, it does not 
constitute clear and unmistakable evidence that the Veteran had a 
low back disorder prior to service.  Moreover, as the Veteran was 
treated several times for low back symptoms during service, and he 
reports that he had additional and continued pain after the in-
service injury, there is not clear and unmistakable evidence that 
any preexisting low back disorder was not aggravated during 
service.  As such, the presumption of soundness is not rebutted, 
and the Veteran's claim is one for direct service connection, 
rather than aggravation.  See Wagner, 370 F.3d at 1096. 

In this regard, the Veteran testified that he was treated for low 
back pain several times after injuring his back in a tank incident 
in August 1973, but he was advised to do back exercises and told 
that he "would grow out of it."  See, e.g., December 2009 Board 
hearing transcript.  Service treatment records confirm treatment 
for low back pain on several occasions.  For example, in August 
1973, an x-ray showed a normal lumbosacral spine after complaints 
of low back pain due to hitting a tank hatch.  In July 1974, he 
was treated with back exercises and muscle relaxants after 
complaints of back pain.  However, the Veteran's November 1974 
separation examination reflects no low back symptoms and no 
diagnosed low back disorder.  He indicated in March 1975 that 
there had been no changes in his health since that examination.

Nevertheless, the Veteran filed a service connection claim based 
on low back injuries immediately after discharge in March 1975.  
He has testified that he continued to have back pain, but he first 
sought VA treatment after service in 1978.  See, e.g., Board 
hearing transcript.  Although such records are not in the claims 
file, VA treatment records dated as early as August 1980 reflect 
treatment for low back pain.  The Veteran reported at that time 
that he was told he had a "slipped disc" during service.  A 
January 1983 VA treatment record further indicates that his 
recurrent low back pain had progressed to the point of having 
occasional difficulty walking.

At a VA examination conducted approximately six years after 
separation from service, in October 1981, the Veteran reported 
having low back distress "most all of the time" with sensations 
of numbness going into his left leg, particularly on the outside 
of the left ankle.  He further reported that he had received VA 
treatment a few times and was told he had "a pulled muscle in the 
back."  Although an x-ray at that time showed a normal 
lumbosacral spine, the VA examiner diagnosed the Veteran with a 
history of low back injury during service with "suggestive 
clinical symptoms of lumbar disc disease" involving L5-S1 based 
on physical examination.  

The Veteran has consistently reported, both during past and 
present VA proceedings and for the purposes of treatment, that he 
has had increased low back pain since the 1973 in-service injury 
involving a tank.  The Board notes that the evidence reflects 
treatment for low back pain in August 1990 after an on-the-job 
injury to the low back.  Indeed, the Veteran was found to be 
disabled by the Social Security Administration due, in part, to 
his low back disorder as of August 1990, based on a July 1985 
application.  However, VA and private treatment records, as well 
as the October 1981 VA examination, reflect fairly constant low 
back symptoms prior to this work injury.  

In a December 2001 letter, a private orthopedic provider, Dr. 
H.C., recorded the Veteran's subjective reports of his low back 
history, and indicated a thorough review of the Veteran's previous 
medical records and records pertaining to prior VA disability 
proceedings.  Dr. H.C. noted the Veteran's reports of a low back 
injury in 1968, as well as his documented treatment for low back 
pain during service, including after the August 1973 tank 
incident.  Dr. H.C. further noted the Veteran's reports of doing 
heavy construction work until the mid-1980s, when he had to quit 
because his back "would go completely out."  Dr. H.C. summarized 
numerous instances of VA treatment for low back symptoms from 1980 
through 1989, including for low back pain and radiculopathy or 
sciatica on the left side.  Although some of these VA treatment 
records are not in the claims file, there is no reason to believe 
that this summary is inaccurate, as it is generally consistent 
with the other evidence of record.  Additionally, Dr. H.C. noted 
the private treatment records dated from August 1990 forward, or 
after the Veteran's on-the-job injury.  

Dr. H.C. summarized that the Veteran suffered a back injury during 
service and was told he had a disc protrusion at that time, the 
only diagnostic studies performed from 1968 through 1990 were x-
rays and a neuropsychiatric evaluation, and an MRI and EMG 
conducted in August 1990 showed disc herniation at L3-4 and L5-S1 
with a bulging disc at L4-5 and L5 radiculopathy.  Based on this 
evidence, Dr. H.C. opined that the Veteran "suffered a lumbar 
disc syndrome" during service and continued to have problems 
after that time.  He further opined that the Veteran's in-service 
injury had progressed, and he now suffers from residuals of a 
lumbar disc injury with chronic radiculopathy.  

The Veteran was afforded another VA spine examination in April 
2005.  The examiner noted the Veteran's subjective complaints of 
low back pain and symptoms in the left leg since service, as well 
as his on-the-job injury in 1990, and diagnosed degenerative 
joint disease of the lumbar spine secondary to osteoarthritis.  
The examiner further noted the opinion of Dr. H.C., as set forth 
above.  However, the examiner opined that the Veteran most likely 
suffered a lumbar strain type injury during service in 1973, and 
that it is less likely than not that his current low back 
disorder is related to such in-service injury.  Rather, the 
examiner stated that the current disability is more likely 
related to the aging degenerative process as seen in 
osteoarthritis, and that the back injury in 1990 could also play 
a part in the Veteran's present complaints.  The examiner 
reasoned that there was no medical evidence of any back 
complaints following separation from service until the early 
1980s, which he found to be evidence against a chronic condition 
related to service.

The Board finds that the opinion of Dr. H.C. outweighs that of 
the April 2005 VA examiner with respect to the etiology of the 
Veteran's current low back disorder, as Dr. H.C.'s opinion 
reflects consideration of both the lay and medical evidence of 
record.  In contrast, the April 2005 VA examiner's opinion 
appears to disregard the Veteran's lay statements based on the 
absence of post-service treatment records prior to 1980.  In this 
regard, the Veteran is competent to testify to increased pain and 
other observable symptoms after his in-service injury, continuity 
of such symptoms since that time, and receipt of treatment for 
such symptoms after service.  See Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 
(2002).  Further, the Veteran is competent to report what his in-
service and prior VA providers told him regarding his low back 
symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Lay evidence may not be deemed not credible 
solely due to the absence of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
Resolving all reasonable doubt in the Veteran's favor, the Board 
finds his lay statements as to the timing and treatment for low 
back symptoms, including prior to 1980, to be credible, as such 
statements have been consistent over the years and are generally 
consistent with the medical evidence of record, as summarized 
above.  

For the foregoing reasons, and applying the benefit of the doubt 
rule, the Board finds that the evidence establishes that the 
Veteran has had continuous low back symptoms, including but not 
limited to pain, since his in-service injury.  Further, the more 
probative medical evidence links his current low back disorder, 
which has been variously diagnosed as degenerative disc disease 
and degenerative joint disease of the lumbar spine, to such in-
service injury.  Therefore, service connection is warranted for 
degenerative disc and joint disease of the lumbar spine.


ORDER

New and material evidence having been received, the Veteran's 
service connection claim for a low back disorder is reopened.

Service connection for degenerative disc and joint disease of the 
lumbar spine is granted. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


